COURT OF APPEAL, FIRST DISTRICT
            301 Fannin Street                                         U.S.POSTAGE» PITNEY BOWES
            Houston, Texas 77002-2066
            RE:     Case   No.   01-15-00150-CR
                                                                 „,   ZIP 77002
                                                                 £_ 02 1W
                                                                           (72104 APR   1.7. 2015
Style:      James E.     Guzman
      v.    The   Stat
          On Friday,       April ,17,
                                              * WUN IT SHERIFF'S QFEIPJI
                                        2015 the Court GRANTED the ^MTe'4M*otion $ to
extend time to file brief in the referenced cause to Monday, May 18, 2015/
T.   C.    Case #   1974172                       Christopher A. Prine, Clerjs—of—the Court